03/02/2022



                                                                            Case Number: DA 21-0520




        IN THE SUPREME COURT OF THE STATE OF MONTANA

__________________________________________________________________
 IN RE THE MARRIAGE OF SCOTT

A. ST. CLAIR,                            Appellant Cause No. DA 21-0520

Petitioner/Appellee,

       vs.

CLARICE J. ST. CLAIR,                    District Court Cause No. ADR 2007-62

Respondent/Appellant.


             ORDER GRANTING MOTION FOR 30-DAY EXTENSION


    On Appeal from the Montana First Judicial District Court, Lewis and Clark
                County, the Honorable Mike Menahan, Presiding


APPEARANCES:

Michelle H. Vanisko                        David B. Gallik
HINSHAW & VANISKO, PLLC                    Gallik Law Office, PLLC
1 N. Last Chance Gulch, Ste. 1             1124 Billings Avenue
Helena, Montana 59601                      Helena, MT 59601
(406) 442-1925 (Voice)                     (406) 443-0009 (Voice)
(406) 442-1922 (Facsimile)                 (406) 443-0609 (Facsimile)

Attorneys for Petitioner/Appellee          Attorneys for Respondent/Appellant
Scott A. St. Clair                         Clarice J. St. Clair
      Pursuant to the authority granted under M. R. App.P. 26(1), Appellee is

given an extension of time until April 1, 2022, to prepare, file, and serve the

Appellee’s Response Brief.

Dated:                    , 2022.


                                              Bowen Greenwood
                                              Clerk of the Supreme Court

cc.   Michelle H. Vanisko, David B. Gallik